DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 19181007, filed on June 18, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-11 of the invention are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a "computer program" does not fall into one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  Software, programming, instructions or code not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in a computer.  When such descriptive material is recorded on some 
“The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter.  
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only the statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim.”

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976) ("[W]e are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). However, as discussed in subsection I, supra, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.  See MPEP 2163.
Referring to the Specification at Para. 42, one of ordinary skill would understand the rotation matrix to be the matrix containing the sine and cosine terms.  The rotation matrix does not contain a yaw-rate term.  The subject matter of claim 5 indicates that a Taylor series expansion is performed on a rotation matrix that comprises yaw-rate which is in direct contradiction of the specification.   As such, one of ordinary skill would not consider the inventor to be in passion of the claimed invention including the subject matter of claim 5 as claimed.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Given the contradiction regarding claim 5 as discussed supra, it is not clear as to whether the rotation matrix includes a yaw-rate term and whether the Taylor series expansion is performed on the yaw-rate term.  As such, the metes and bounds of the claim cannot be fully understood, thus the claim is indefinite.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng (US 2017/0261599).
As to claim 1, Zeng discloses a method of determination of the alignment angles of two or more road vehicle (1) borne radar sensors (4) for a road vehicle (Fig. 1) radar auto-alignment controller (3) (Fig. 1 item 12 processor) starting from initially available rough estimates of alignment angles (Para. 39 “The tests described above demonstrate that the disclosed sensor pose estimation technique can not only adaptively learn of any change in position and orientation, but the technique can also be used to automatically learn a sensor's position and orientation following vehicle assembly or repair, with no extra measurement or calibration steps required. And again, it is emphasized that these pose estimation calculations are performed using vehicle and object data that is already available.”), the method comprising: 
obtaining, from at least two radar sensors (4), signals related to range, azimuth and range rate to detections (Para. 25 Fig. 2 item 92 “range r”, item 94 “range rate” and azimuth angle θ); 
screening (5) the detections to determine detections from stationary targets (Fig. 2 item 90 “static object”); 
deriving, from the determined detections from stationary targets, a linearized signal processing model involving alignment angles, longitudinal and lateral velocity and yaw-rate of the road vehicle (Fig. 2 see also 
applying (6) a filter algorithm to estimate the alignment angles; producing, based on the estimated alignment angles, signals suitable for causing a road vehicle radar auto-alignment controller to perform radar offset compensation (Para. 46 “At box 214, the updated values of the sensor's pose (a,b,α) are stored for usage in the next iteration of the recursive calculation, and the sensor position and orientation values are also used to recalculate the location of objects detected by the sensor (misalignment compensation).” Fig. 4.  The Examiner considers the “recursive calculation” to be the filter.).
As to claim 2, Zeng discloses the method according to claim 1, wherein it further comprises obtaining the initially available rough estimates of alignment angles from known nominal mounting angles of the vehicle borne radar sensors (4) (Para. 39 as already cited in claim 1).
As to claim 3, Zeng discloses the method according to claim 1, wherein it further comprises screening the detections to determine detections from stationary targets through monitoring longitudinal and lateral velocity and yaw-rate of the road vehicle (1) together with the obtained range-rates of the detections (Para. 25 “The range rate {dot over (r)} can be resolved into a pair of orthogonal vectors 96 and 98, where the vector 96 is the apparent longitudinal velocity of the static object 90 relative to the host vehicle 50 and the vector 98 is the apparent lateral velocity of the static object 90 relative to the host vehicle 50.”).
As to claim 6,  Zeng teaches a method according to claim 1, wherein it further comprises that the filter algorithm applied to estimate the alignment angles is one of a Kalman filter, a Least mean squares filter, a Recursive least squares filter, a Windowed least squares filter or a filter algorithm based on other signal processing algorithms suitable for utilizing with the linearized signal processing model (Para. 33 “Equation (8) can be iteratively solved in a 
As to claim 7, Zeng discloses a road vehicle (1) system (2) comprising a controller (3) for radar auto- alignment in accordance with the method of claim 1 (Figs. 1-2 as cited in claim 1 item 12).
As to claim 8, Zeng discloses a road vehicle (1) comprising a system (2) having a controller (3) for radar auto-alignment in accordance with claim 7 (Figs. 1-2 item 10).
As to claim 9, Zeng discloses a computer program (12) embodied on a non-transitory computer- readable storage medium, the computer program (12) comprising program code for controlling a road vehicle radar auto-alignment controller (3) to execute a process for road vehicle (1) radar auto-alignment, the process comprising the method of claim 1 (Para. 18 “storage (read only, programmable read only, random access, hard drive, etc.)”).
As to claim 10, Zeng discloses a computer program (12) comprising instructions that when executed by a processing circuit (14) is configured to cause the road vehicle (1) system (2) to perform the method according to claim 1 (Id. Again, item 12 for processing circuit).
As to claim 11, Zeng discloses a carrier comprising the computer program (12) according to claim 10, wherein the carrier is one of an electronic signal, optical signal, radio signal or computer readable storage medium (Id.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 are rejected under 35 U.S.C. 103 as being obvious over Zeng in view of Kellner (Joint Radar Alignment and Odometry Calibration) as listed on the IDS.
As to claim 4, Zeng teaches a method according to claim 1, wherein it further comprises screening the detections to determine detections from stationary targets using so-called Random Sample Consensus  (Para. 41 “The smart sensor also outputs, on line 108, the sensor's mounting pose parameters (a,b,α)—for use in any other required calculations, reports or advisories. For example, the pose parameters may be compared to nominal ranges for each sensor, and out-of-range values may result in a driver notification or service advisory.”) or .
In the same field of endeavor, Kellner teaches RANSAC to remove outliers (Para. 371 first paragraph).  This is similar to the teachings of Zeng at Para. 41 as cited above.  Kellner further teaches that RANSAC is used to return a good confidence value (Page 369 column 1).  
In view of the teachings of Kellner, it would have been obvious to apply the RANSAC technique as to the outlier removal process as taught by Zeng in order to improve the confidence of the outlier removal process thereby improving accuracy.  
Examiner’s Comment
The closest art to claim 5 as written is Kellner wherein Kellner teaches Taylor series approximation and a rotation matrix (Page 369 Equation 3 and second column).  The Examiner is unable to anticipate how claim 5 may be amended to overcome 112 rejection and therefore unable to comment on allowability.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alland (US 5,964,822) teaches “a system for automatically measuring and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        /ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648